IN THE
                            TENTH COURT OF APPEALS

                                    No. 10-13-00249-CV

MILTON L GARDNER,
                                                                   Appellant
    v.

KIMBERLY REINDOLLAR,
                                                                   Appellee


                              From the 77th District Court
                               Limestone County, Texas
                                Trial Court No. 30,200-A


                                           ORDER


         Milton L. Gardner faxed1 an “Emergency Motion for Stay of Proceedings”

requesting this Court to stay a different proceeding, his criminal trial, which he

contends is set for January 29, 2014. His criminal trial relates to but is not the subject of

this appeal, a protective order issued against Gardner.

         Assuming without deciding we have the authority in this appeal to stay

Gardner’s criminal trial, Gardner’s motion is denied.             This Court denied a similar

1Any future faxed documents from Gardner in this appeal which are received without prior approval of
the Clerk of this Court will be stricken. 10TH TEX. APP. (WACO) LOC. R. 8(a).
request for a stay of the criminal trial in appellate case number 10-14-00009-CR on

Friday, January 24, 2014. We note that an issue in that appeal is whether Gardner has

been deprived of his right to a speedy trial.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed January 28, 2014




Gardner v. Reindollar                                                          Page 2